Rugg, J.
The exceptions as to the admission of evidence respecting the payment not entered upon the “ premium receipt book,” and as to the policy having lapsed thereby, must be overruled. The plaintiff testified that she had made a payment, which was not entered on the book; that she thereupon had a dispute with one Sterling, the regular collector, who refused to make the correction, and thereafter for a time she made no payment ; then one Moody, the assistant superintendent of the defendant at its Boxbury office, called and asked her “ why she was not paying,” to which it was replied that she and Sterling had “ had a fuss and he had cheated her out of a week’s insurance”; that Moody said “ You go ahead and pay your insurance and I will make it all right, and what he cheated you out I will make it all right, and you need not pay what you are in arrears until you have it good and ready.” To her statement that she thought she was too far behind he said he would “ guarantee it.” She thereupon paid the premium to Moody, who continued to collect other premiums until her husband’s death. The plaintiff also testified that ordinarily she paid no attention to what was written in the book by the agent, for she trusted him and did not think he would do anything wrong. This is action such as a reasonably prudent and honest insured might *569take. As soon as she discovered that the payment which she testified to having made was not properly entered, she remonstrated with the agent, who refused to make the correction. No entry of payment of premiums could be made in the book except by the agent of the company. The plaintiff without resort to the courts could do nothing more to assert her rights. She paid no more premiums, and by her action took the position that she would have nothing further to do with the defendant under this contract. The substance of the conference with Moody may have been found to be that he agreed that the plaintiff was right as to the disputed payment and the agent was wrong, and that the mistake in the failure to enter this payment in the book would be corrected, provided she would resume making payments on the policy, and that the plaintiff assented to this suggestion, relied upon his promise to make the correction, and thereupon began to make payments again. The authority of the collecting agent goes far enough to enable him to correct errors of entry in the premium receipt book. Moody being an agent over Sterling had at least as ample power in this respect as the ordinary agent. She made to Moody nine payments after this time, all of which were duly entered upon the book. But the original error of non-entry of the disputed payment made to Sterling was not corrected in the “ premium receipt book.”
From these circumstances it was competent for the jury to find a sufficient explanation for the failure of all the payments to appear on the book. They go beyond a mere showing that a payment had been made which was not entered in the book. McNicholas v. Prudential Ins. Co. of America, 191 Mass. 304, 309. It was a fraud practised by the defendant on the plaintiff to receive her money in consequence of its promise to recognize the truth of her contention as to the disputed payment and to correct the error, and, having led her to believe that she had a valid contract, then to refuse to perform the agreement by which she was induced to make the payments. The defendant cannot take the plaintiff’s money paid in consideration of its promise to correct an entry of payment, and then repudiate liability because of a clause in the contract of insurance that payments of premiums “ to be recognized by the company must be entered at the time of the payment in the-*570premium receipt book.” To interpose such a defence involves the fraud of its own agent. The defendant cannot intrench itself behind such a contract as an impregnable fortress against the fraud of itself or its agents. There is nothing inconsistent with this result in the previous decision of this case, nor in United States v. Robeson, 9 Pet. 319, 327, relied upon by the defendant. Hamilton v. Liverpool Ins. Co. 136 U. S. 242, 455. The payment which the plaintiff testified that she made to the defendant and which was not entered in the book might have been found by the jury to have kept the policy alive until after the death of the plaintiff’s intestate. No error is disclosed, either in the rulings or'refusals to rule on this branch of the case.
2. The trial judge at the request of the defendant ruled that “ there is no evidence of fraud in the settlement made in this case” but also instructed the jury that “if there was a dispute between" the parties and she knew at the time that there was a compromise, a settlement for a less sum than she claimed and the defendant was guilty of no fraud or misrepresentation and took no advantage of her, the settlement is binding, but if there was no dispute or if she did not know the effect of the papers and she was misled in any way by the situation or anything said, or any misrepresentation, the jury may find the settlement not binding on her.” We understand this to mean that there was nothing in the terms of the alleged settlement to show fraud but that the question as to whether “ the defendant’s superintendent fraudulently concealed the nature and contents ” of the receipt from the plaintiff was left to the jury. This was in accordance with the former decision, 191 Mass, at p. 309.
The evidence of the plaintiff upon the present record is slightly less favorable to her claim than that disclosed in her earlier bill of exceptions, but as now presented she testified that Moody told her at the time the $15 was paid “ that fifteen dollars was the best he could get for her just then.” He also had “ two little slips of paper,” and said to her “ I want you to sign your name on this.” Thereupon she started to sign the check and he told her to sign the other, not reading it himself nor asking her to read it, and he took away with him the slip sighed (which afterwards was identified as the release) and never told her how much money she was to get nor mentioned paid up value at all *571and she thought the $15 was “ a part payment.” He previously had called for her policy and the book, saying that “he had good news for her,” and, at the same time making, and procuring her signature to the proof of death of the insured. Although there are expressions in other parts of her testimony indicating slightly more frankness on the part of Moody, nevertheless the circumstances are such as to make it a question of fact whether there was not such fraudulent active and passive misrepresentation by the defendant’s agent as to relieve the plaintiff from the effect of the release. Apart from the release, there was sufficient evidence to make it a question for the jury whether the plaintiff accepted the $15 as a compromise of a disputed claim or as a payment on account. No error appears as to the way in which the trial court dealt with this branch of the case.
In the opinion of a majority of the court the case wás properly submitted to the jury.

Exceptions overruled.